Citation Nr: 0941642	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  00-16 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for scars of the left 
knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from August 1981 to August 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which continued a noncompensable 
rating for the Veteran's service connected scars, and denied 
service connection for left knee degenerative joint disease 
with chondromalacia and torn anterior cruciate ligaments.  An 
August 2009 rating decision increased the Veteran's rating 
for his service connected scars to 10 percent disabling 
effective in May 1999 and granted service connection for the 
Veteran's left knee disability.  As the August 2009 decision 
granted the Veteran service connection for the left knee 
disability, the only issue left on appeal is the Veteran's 
increased rating claim.

This appeal was previously before the Board in March 2004 and 
August 2005, for additional development and compliance with 
the prior remand, respectively.  The case has been returned 
to the Board for further appellate consideration.

The Veteran has claimed that he has a back condition due to 
his left knee injury; this matter is REFERRED to the RO for 
appropriate action.


FINDING OF FACT

The Veteran's spider bite scar of the left knee is 5.6 sq. 
cm. and the surgical scar of the left knee is 4.06 sq. cm.; 
the scars are nontender and well healed. 




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for scars 
of the left knee have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.118, Diagnostic 
Codes 7803-7805 (2001) and Diagnostic Codes 7801-7805 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

This appeal arises from a decision issued prior to the 
enactment of the VCAA.  Thus, there is no error in the timing 
of the notice provided.  In letters dated in April 2004, 
September 2004 and September 2005, the Veteran was provided 
with notice regarding what information and evidence is needed 
to substantiate a claim for an increased rating, as well as 
what information and evidence must be submitted by the 
Veteran, and the types of evidence that will be obtained by 
VA.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009) (only a "generic notice," and not a "veteran-
specific notice," is required under 38 U.S.C. § 5103(a) in 
response to a claim for increased rating).  The claim was 
last adjudicated in August 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that has 
been associated with the claims file includes the Veteran's 
service treatment records, post-service treatment records, 
and VA examination reports.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim for an increased 
rating, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The Veteran has 
been an active participant in the claims process by providing 
evidence and argument, as well as responding to notices.  
Moreover, medical evidence was obtained and he was afforded 
VA examinations.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the Veteran's claim, 
any question as to an appropriate evaluation or effective 
date to be assigned is rendered moot.  Any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, 353 F.3d at 1374, Dingess at 473; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998). 

II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.1 
(2009).  Disabilities must be reviewed in relation to their 
history.  38 C.F.R. § 4.1 (2009).  Other applicable, general 
policy considerations are: interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2 (2009); resolving any 
reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3 (2009); where there is a 
question as to which of two evaluations apply, assigning a 
higher of the two where the disability picture more nearly 
approximates the criteria for the next higher rating, 38 
C.F.R. § 4.7 (2009); and, evaluating functional impairment on 
the basis of lack of usefulness, and the effects of the 
disabilities upon the person's ordinary activity, 38 C.F.R. 
§ 4.10 (2009).  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of a veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

The rating criteria for skin disorders were revised twice 
during the pendency of this appeal, effective August 30, 2002 
and effective October 23, 2008.  However, the October 2008 
revisions apply only to claims filed on or after that date.  
See 73 Fed. Reg. 54708 (Sep. 23, 2008).  

Where the law or regulation changes after a claim has been 
filed or reopened, the effective date for any increase based 
upon the revised regulations cannot be earlier than the 
effective date of the revised criteria.  See 38 U.S.C.A. 
§ 5110(g); VAOGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000);  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

Under the criteria in effect prior to August 30, 2002, a 10 
percent disability evaluation is warranted for superficial 
scars, which are tender and painful on objective 
demonstration, or which are poorly nourished and subject to 
repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804 (2001).  Scars could also be evaluated on the 
basis of any associated limitation of function of the body 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2001). 

Under the revised criteria in effect August 30, 2002, 
Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 sq. cm.) are 
rated 10 percent disabling.  Scars in an area or areas 
exceeding 12 square inches (77 sq. cm.) are rated 20 percent 
disabling.  Scars in an area or areas exceeding 72 square 
inches (465 sq. cm.) are rated 30 percent disabling.  Scars 
in an area or areas exceeding 144 square inches (929 sq.cm.) 
are rated 40 percent disabling.  Note (2) provides that a 
deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118 (2008).

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling.  Note 
(2) provides that a superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118 
(2008).

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Id.

Note (1) to Diagnostic Codes 7801 and 7802 provides that 
scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  Id.

Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part.  Id.

While in service in September 1983 the Veteran was bitten, 
likely by a spider, on his left knee.  The bite produced 
necrotic tissue and inflammation, and eventually the Veteran 
had to have his knee debrided.  The Veteran described the 
resulting hole as being an inch in diameter and 1 1/2 inches 
deep.  The hole finally closed in January 1984.  In March 
2000 the Veteran had ligament reconstruction surgery.  The 
Veteran is also service-connected for his left knee 
degenerative joint disease with chondromalacia, torn medial 
meniscus and anterior cruciate ligament.  In the August 2009 
rating decision, the RO revised the Veteran's service 
connected scar condition to include both the Veteran's spider 
bite scar and the surgical scar.

A July 1999 VA treatment record noted the Veteran had a 2 cm. 
by 2 cm. scar on the lateral aspect of the left knee.  In 
October 2004 the Veteran was afforded a VA examination where 
it was noted that the Veteran had an ovoid scar along the 
lateral border of his patella measuring 1.5 cm. transversely 
and 2.5 cm. vertically.  He also had a 5 cm. scar over the 
patellar tendon.  Both scars were well-healed and nontender.  

In February 2009 the Veteran was afforded another VA 
examination, where it was noted that he had a 2 x 2 x 1.4 cm. 
scar on the upper outer quadrant of the knee anteriorly.  The 
scar was triangular and slightly depressed compared to the 
surrounding skin and of a slightly lighter shade, although it 
remained brown.  The Veteran also had a 5.8 cm. surgical 
scar, at its widest 0.7 cm. over the patellar tendon.  The 
Veteran had a palpable defect of the patella which was 
slightly tender.

In the August 2009 rating decision, the AMC assigned a 10 
percent rating for the Veteran's service-connected scars 
effective May 14, 1999.  An April 2001 VA examination noted 
the Veteran had some numbness in the surgical scar.  The 
March 2004 examination noted both scars were well healed and 
nontender.  Taking the larger of the Veteran's scars 
measurements (from the February 2009 examination), the spider 
bite scar is 5.6 sq. cm. and the surgical scar is 4.06 sq. 
cm., for a combined 9.66 sq. cm. of surface area.  

Under the rating criteria in effect prior to August 2002, 
there is no basis to award an evaluation in excess of 10 
percent, as such rating is the maximum rating assignable in 
the absence of burn scars or scars of the face.  Even 
considering burn scars as potentially relevant, a higher 
evaluation requires an area of 38 sq. cm or more.  Such is 
clearly not shown by the evidence, nor does the evidence 
reflect scars that are painful and poorly nourished to 
warrant consideration of separate ratings.  Thus, the 10 
percent rating assigned adequately addresses the 
symptomatology identified and a higher rating under the 
rating criteria in effect prior to August 30, 2002 is not 
warranted.  

The rating criteria effective August 30, 2002, likewise do 
not support an evaluation in excess of 10 percent.  To 
warrant a compensable evaluation for deep scars, a 10 percent 
evaluation under Diagnostic Code 7801 requires an area in 
excess 39 sq. cm.  For a 20 percent evaluation the areas 
should exceed 77 sq. cm.  As noted above, the area involved 
is less than 10 sq. cm.  Moreover, his scars were well healed 
and nontender in 2004, but there was some tenderness over the 
patella defect noted in 2009.  Thus, the Veteran's scars do 
not warrant an evaluation higher than the 10 percent 
currently assigned under the criteria which became effective 
on August 30, 2002.  

The Board further notes that evaluations for scars can be 
based upon impairment of function of the affected part.  
However, in this case the Veteran is already receiving a 
separate a rating for functional impairment of the knee under 
Diagnostic Code 5258.  Thus, evaluating functional impairment 
of the knee due to scars, even if extant, would constitute 
impermissible pyramiding.  38 C.F.R. § 4.14 (the evaluation 
of the same manifestation under different diagnoses is to be 
avoided).  In any event, the Board notes that the Veteran's 
range of motion of the knee on VA examinations was only 
minimally limited, if at all, and did not rise to the level 
supporting compensable evaluations under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  Moreover, while the Board notes 
that the 2009 VA examiner did not fully comply with the 
remand instructions, in light of the separate award of 
service connection for the Veteran's left knee disability 
under Diagnostic Code 5258, the failure to comment on 
functional impairment caused by the scar is harmless for 
these reasons as well.  Thus, remand to cure any such defect 
would not result in any additional benefit flowing to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided).

In sum, the Veteran's scars do not warrant an evaluation in 
excess of the 10 percent rating currently assigned under the 
rating criteria in effect prior to August 2002 or the 
criteria effective on that date, nor are staged ratings 
warranted by the evidence.  

In addition, while the most recent revision to the rating 
criteria for skin disorders applies to claims filed on or 
after October 23, 2008, a veteran may request a review of his 
claim for consideration of the new criteria.  The Veteran in 
this case has not requested such a review.  In any event, the 
Board notes that the criteria for Diagnostic Codes 7801 and 
7802 are essentially the same as the August 2002 version, 
with the exception of Note (2) which does not apply in the 
Veteran's situation as his scars are in the same area and are 
less than 39 sq. cms.  See 38 C.F.R. § 4.118 (2009).  While 
Diagnostic Code 7804 changed to provide evaluations in for 
multiple painful or unstable scars, the Veteran has only two 
service-connected scars, and a higher evaluation requires 
three or four scars that are unstable or painful to warrant a 
20 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2009).  

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's scars.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there 
are 'exceptional or unusual' factors which render application 
of the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provides for additional symptoms than 
currently shown by the evidence; thus, his disability picture 
is contemplated by the rating schedule, and the assigned 
schedular evaluations are, therefore, adequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral 
for extraschedular consideration is not warranted.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990). 





ORDER

Entitlement to a rating in excess of 10 percent for scars of 
the left knee is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


